                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:18CR28

       v.
                                                                  ORDER
ELMER ALEXANDER ANDRADE and
JUAN CARLOS CAMACHO,

                     Defendants.


       This matter is before the Court on the government’s Motion to Dismiss Forfeiture
Allegation (Filing No. 97) of the Indictment (Filing No. 1) regarding $17,820 in United
States currency that was administratively forfeited by the Federal Bureau of Investigation.
Upon careful review of the government’s motion and the record in this case, the Court finds
the motion should be granted. Accordingly,

       IT IS ORDERED:
       1.     The government’s Motion to Dismiss Forfeiture Allegation (Filing No. 97)
              is granted.
       2.     The Forfeiture Allegation of the Indictment is dismissed.


       Dated this 9th day of May 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
